DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 1 is interpreted under 112(f) for containing the generic place holder “a digital module” followed by the functional language “configured to generate a digital signal.” Also the generic place holder “an analogue module” which contains another generic place holder “a reference voltage source” that has the functional language “reference voltage outputted by the reference voltage source.” A review of the specification shows that the structure supporting “a digital module” is the structure discussed in claim8. The structure supporting the term “reference voltage source” is found in claim 2.
Claims 12 and 20 are interpreted under 112 (f) under similar rationale for depending on claim 1.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication number: US 2016/0049113) in view of Yu et al (Publication number: US 2019/0236996).

Consider Claim 1, Park shows a driver chip (see figure 1), comprising: 
(a) A digital module, wherein the digital module is configured to generate a digital signal (see figure 1; paragraphs 65, 66 and 77); (The digital module is read as the timing controller 170 which produces the signal CTL3).
(b) An analog module, wherein the analog module comprises a reference voltage source and a Gamma voltage generation circuit, an output terminal of the reference voltage source is electrically connected to an input terminal of the Gamma voltage generation circuit (see figure 1; gamma reference generator 150 shown in figure 1 is read as the “reference voltage source;” the gamma voltage generator 160 is read as “gamma voltage generation circuit.” Vreg is input from the gamma reference voltage generator 150 into gamma voltage generator 160).
(c) The Gamma voltage generation circuit is configured to generate a Gamma voltage according to a reference voltage outputted by the reference voltage source (see figure 1; paragraphs 10 and 11); (A gamma reference voltage generator is configured to output a compensation gamma reference voltage of a gamma reference voltage to change to a second voltage level from a first voltage level within a frame based on a detected voltage level of the first power voltage detected at the display panel).
However, Park does not specifically show a decoupling capacitor, wherein the decoupling capacitor is connected between the digital module and the output terminal of the reference voltage source.  
In related art, Yu et al shows a decoupling capacitor, wherein the decoupling capacitor is connected between the digital module and the output terminal of the reference voltage source (see figure 9; paragraphs 47 and 48); (The decoupling capacitor is read as capacitor 743 in the anti-interference circuit 740).
The anti-interference circuit 70 in Yu et al is positioned relative to the timing control circuit 310, therefore, a person of ordinary skill would add this component to timing controller of Park. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Park into the teaching of Yu et al in order to reduce interference (see Yu et al; paragraphs 47 and 48).

Consider Claim 20, Yu et al shows a display apparatus, comprising the driver chip according to claim 1 and further comprising a display panel, wherein the display panel is electrically connected to the driver chip (see figure 3).


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication number: US 2016/0049113) in view of Yu et al (Publication number: US 2019/0236996) in view of Morii et al (Publication number: US 2014/0191935).

Consider Claim 8, Park and Yu do not specifically show that the digital module comprises a crystal oscillator, a timing control circuit, a level conversion circuit and a clock signal generation circuit, wherein an output terminal of the crystal oscillator is electrically connected to an input terminal of the timing control circuit, an output terminal of the timing control circuit is electrically connected to an input terminal of the level conversion circuit, an output terminal of the level conversion circuit is electrically connected to an input terminal of the clock signal generation circuit, and an output terminal of the clock signal generation circuit is configured to output a clock signal. 
In related art, Morii et al shows that the digital module comprises an oscillator, a timing control circuit, a level conversion circuit and a clock signal generation circuit, wherein an output terminal of the crystal oscillator is electrically connected to an input terminal of the timing control circuit, an output terminal of the timing control circuit is electrically connected to an input terminal of the level conversion circuit, an output terminal of the level conversion circuit is electrically connected to an input terminal of the clock signal generation circuit, and an output terminal of the clock signal generation circuit is configured to output a clock signal (figures 1, 2 and 4; paragraphs 145 and 146); (The level shifter circuit 13 generates a signal that is obtained by level conversion of a signal obtained by converting a gate start pulse signal. The level shifter circuit 13 includes a timing generation logic unit 131 and an oscillator 132).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Morii into the teaching of Park and Yu in order to discharge residual charge in pixel formation portions (see Morii et al; paragraphs 5 and 6).
However, Park, Yu, and Morii show an oscillator but do not specifically show a crystal oscillator. However the USPTO takes official notice that it is well known and expected in the art to incorporate a crystal oscillator into the display circuitry in order to generate a clock waveform.

Consider Claim 9, Yu et al shows a first terminal of the decoupling capacitor is electrically connected to one of the output terminal of the crystal oscillator, the output terminal of the timing control circuit, the output terminal of the level conversion circuit and the output terminal of the clock signal generation circuit, and wherein a second terminal of the decoupling capacitor is electrically connected to the output terminal of the reference voltage source (see figure 9; paragraphs 47 and 48); (The decoupling capacitor is read as capacitor 743 in the anti-interference circuit 740).

Consider Claims 10 and 11, Yu et al shows that the first terminal of the decoupling capacitor is electrically connected to the output terminal of the crystal oscillator, and wherein the second terminal of the decoupling capacitor is electrically connected to the output terminal of the reference voltage source, wherein the first terminal of the decoupling capacitor is electrically connected to the output terminal of the clock signal generation circuit and the second terminal of the decoupling capacitor is electrically connected to the output terminal of the reference voltage source (see figure 9; paragraphs 47 and 48); (The decoupling capacitor is read as capacitor 743 in the anti-interference circuit 740).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication number: US 2016/0049113) in view of Yu et al (Publication number: US 2019/0236996) in view of Berolini et al (Publication number: US 2020/0258688).

Consider Claim 12, Park in view of Yu et al do not show that the capacitance value of the decoupling capacitor is from 0.2 microfarads to 5 microfarads.
In related art, Berolini et al shows that the capacitance value of the decoupling capacitor is from 0.2 microfarads to 5 microfarads (see paragraphs 30 and 31).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Berolini into the teaching of Park and Yu et al in order to vary the value of the capacitance (see Berolini et al; paragraphs 30 and 31).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (Publication number: US 2016/0049113) in view of Yu et al (Publication number: US 2019/0236996) in view of Morii et al (Publication number: US 2014/0191935) in view of Berolini et al (Publication number: US 2020/0258688).

Consider Claims 16-18, Park, Yu, and Morii do not specifically show that the capacitance value of the decoupling capacitor is 0.2 microfarads; 5 microfarads; 2 microfarads.
In related art, Berolini et al shows that the capacitance value of the decoupling capacitor is 0.2 microfarads; 5 microfarads; 2 microfarads (see paragraphs 30 and 31).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Berolini into the teaching of Park and Yu et al in order to vary the value of the capacitance (see Berolini et al; paragraphs 30 and 31).

Allowable Subject Matter
Claims 2-7, 13-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/13/2022